In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-21-00180-CR
                                     No. 07-21-00181-CR

                       MARK ANTHONY WEAVER, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                      Hall County, Texas
                Trial Court No. 4072, 4073, Honorable Stuart Messer, Presiding

                                     August 16, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       We address two appeals by Mark Anthony Weaver. They involve two separate

convictions for twice sexually assaulting a child. His pleading guilty to each initially

resulted in him having the adjudication of his guilt deferred. But, within six months of that,

he began violating the conditions of his community supervision. So, the State moved to

adjudicate his guilt for both crimes. Upon hearing evidence and argument, the trial court

granted the State’s motions, adjudicated him guilty, sentenced him to serve sixteen years
in prison, and levied a $6,000 fine for each conviction. The two prison terms were ordered

to be served consecutively. Weaver appealed both convictions, contending that the

sixteen-year sentences were grossly disproportionate to the nature of the crime. We

affirm.

          Applicable Law

          Sexual assault of a child under seventeen is a second-degree felony. TEX. PENAL

CODE ANN. § 22.011(f). Such a felony is punishable by a prison term of not less than two

years or more than twenty, coupled with a fine up to $10,000. Id. § 12.33. Each of the

sentences levied at bar fell within that range. See Johnson v. State, No. 07-20-00053-

CR, 2021 Tex. App. LEXIS 10071, at *7 (Tex. App.—Amarillo Dec. 21, 2021, pet. ref’d)

(mem. op., not designated for publication) (stating that a sentence within the statutory

range of punishment is not excessive, cruel, or unusual).

          Next, a claim like that before us must be preserved for review. Green v. State, No.

07-19-00411-CR, 2021 Tex. App. LEXIS 5589, at *16 (Tex. App.—Amarillo July 14, 2021,

pet. ref’d) (mem. op., not designated for publication). One does that by presenting “to the

trial court a timely request, objection, or motion stating the specific grounds for the ruling

desired.” Id. Preservation also requires that the grounds urged on appeal comport with

those presented to the trial court. Hallmark v. State, 541 S.W.3d 167, 171 (Tex. Crim.

App. 2017) (stating that a claim raised on appeal will not be considered if it varies from

the objection made at trial). With that in mind, we observe the following. To the extent

that appellant broached the topic of an unconstitutional sentence to the trial court, it

occurred during his counsel’s closing argument. He argued: “we would object to any

stacking of the sentences, ask that they run concurrent so as not to violate Mr. Weaver’s


                                               2
right to the Eighth Amendment, which is the right against cruel and unusual punishment.”

Assuming that brought to the trial court’s attention the specific allegation of

disproportionality, the specific ground underlying the claim was quite limited. It involved

“stacking of the sentences.” Defense counsel suggested that stacking the sentences

could violate his client’s Eighth Amendment right. Yet, nothing is said of stacking on

appeal. Instead, appellant’s argument here focuses only on the length of the prison terms.

That is, he believes assessing sixteen years is disproportionate to the nature of the crime.

This means that the grounds he urged below do not comport with those raised on appeal,

and the latter were not preserved.

       And, if for some reason one could interpret his current argument as encompassing

the sole ground urged below, it appears that stacking sentences does not alone make

sentences grossly disproportionate to the offense. Indeed, the appellant’s two seventy-

five-year sentences for sexually assaulting a child were stacked, and we did not find them

to be disproportionate in Johnson, 2021 Tex. App. LEXIS 10071, at *6–9. Instead, we

concluded the evidence illustrating that he failed to take his community supervision

seriously, his prior convictions, his repeated rape of a fifteen-year-old, and his continuing

criminal conduct removed the sentences from the realm of the exceedingly rare case

within the parameters of a grossly disproportionate sentence. Id.

       Like Johnson, the evidence here also illustrates that appellant took his opportunity

to reform while on community supervision less than seriously. Soon after he was granted

the opportunity, he began to violate the terms of his probation, which violations included

ingesting controlled substances, drinking alcohol, viewing pornography, and residing in

homes with children. Moreover, appellant admitted to many of the violations. Nor can


                                             3
we ignore that he thrice sexually assaulted children. These events consist of the two

underlying convictions before us and another committed earlier involving a seven-year-

old. The latter resulted in his conviction for aggravated sexual assault of a child. In short,

neither the two sixteen-year sentences nor stacking them fall within the exceedingly rare

case of disproportionate sentences.

       We overrule the sole issue before us and affirm the two judgments convicting

appellant of sexually assaulting a child.



                                                         Brian Quinn
                                                         Chief Justice


Do not publish.




                                              4